IN THE SUPREME COURT OF IOWA
                            No. 144 / 06–0443

                            Filed March 7, 2008


STATE PUBLIC DEFENDER,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR CLARKE COUNTY,

      Defendant.


      Certiorari to the Iowa District Court for Clarke County, Gary G.

Kimes, Judge.



      Certiorari action challenges order by district court granting fees to

court-appointed attorney in excess of amount allowed by contract. WRIT

SUSTAINED.



      Thomas G. Becker, State Public Defender, and Mark C. Smith,

First Assistant State Public Defender, for plaintiff.


      Scott L. Bandstra, Des Moines, for defendant.
                                     2

LARSON, Justice.

      The Clarke County District Court allowed attorney fees that

exceeded an existing legal services contract between attorney Scott

Bandstra and the state public defender. The public defender petitioned

for certiorari, and we issued the writ.    We conclude the district court

exceeded its authority in granting fees beyond the amount provided for in

the contract and therefore sustain the writ.

      I. Facts and Prior Proceedings.

      Attorney    Bandstra’s   attorney-fee    claim   was   based   on   his

representation of Martin Moon in Moon’s appeal from an order in a

postconviction-relief case.    Bandstra had a contract with the public

defender under which his fee was limited to $1500–$1000 payable on the

filing of the proof brief and $500 on the filing of his final brief. Because

of the complexity of the case, Bandstra moved to exceed the contract

amount.    The court granted Bandstra’s motion, subject to review for

reasonableness.    The public defender, however, denied that portion of

Bandstra’s fee claim in excess of the contractual fee limitation.         On

review, the court acknowledged the existence of the contract terms, but

ordered the public defender to pay Bandstra’s entire fee claim, based on

the court’s “plenary powers to exercise justice among the parties.” The

public defender’s petition for certiorari asserted that Bandstra’s rights
under his contract were exclusive, and the court lacked authority to

award the relief requested.

      II. Principles of Review.

      In a certiorari case, the district court’s ruling is reviewed for

correction of errors at law.   State Pub. Defender v. Iowa Dist. Ct., 731
N.W.2d 680, 683 (Iowa 2007).        Certiorari lies when a lower board,

tribunal, or court has exceeded its jurisdiction or otherwise acted
                                              3

illegally.       Illegality exists when a court’s findings lack substantial

evidentiary support or when the court has not properly applied the law.

State Pub. Defender v. Iowa Dist. Ct., 721 N.W.2d 570, 572 (Iowa 2006).

On our review, “[a]lthough the district court’s well-supported factual

findings are binding upon this court, its legal conclusions are not.” State

Pub. Defender v. Iowa Dist. Ct., 663 N.W.2d 413, 415 (Iowa 2003).

         Compensation for court-appointed attorneys is governed by Iowa

Code chapters 13B and 815 and Iowa Administrative Code chapter 493.

Section 13B.4(3) allows the public defender to contract with attorneys for

the provision of legal services to indigent persons. See also Iowa Admin.

Code r. 493⎯11. The public defender is authorized to review all claims

for payment of indigent-defense costs and may deny such a claim if,

among other things, the claim “is not payable under the contract

between the claimant and the state public defender.”                        Iowa Code

§ 13B.4(4)(c)(2)(c).

         Compensation for attorneys under contract with the public

defender is governed by the rules adopted by the public defender. Iowa

Admin. Code r. 493⎯11.5(6) (“Unless the contract provides for a different

rate or manner of payment, the attorney shall be compensated as set

forth in . . . rule 493⎯12.5(13B, 815) for appellate work.”). The public

defender established fee limitations for particular categories of cases
pursuant to section 13B.4(4)(a). The fee limitation for appellate contracts

was, at the time of the present case, $1500.1                   Iowa Admin. Code r.

493⎯12.5.




         1Rule   493⎯12.5 has since been amended to limit fee claims in appellate cases to
$1750.
                                       4

      A fee claimant may seek additional compensation in two ways.

Administrative rule 493—12.6 provides for exceeding fee limitations by

an application to the district court under rule 493—12.6(4).

      A claim in excess of the fee limitations will not be paid
      unless the attorney seeks and obtains authorization from the
      appointing court to exceed the fee limitations prior to
      exceeding the fee limitations. If authorization is granted,
      payment in excess of the fee limitations shall be made only
      for services performed after the date of submission of the
      request for authorization.

The substance of this rule is the authority on which Bandstra apparently

relied in this case, although he does not cite the rule by number.

Bandstra seems to argue that the public defender is bound by the

district court’s order granting Bandstra’s motion to exceed. The problem

is that the procedure under rule 493—12.6(4) is expressly made

inapplicable to this case by rule 493—12.5(5), which provides: “The fee

limitations and procedures provided in rule 493—12.6 . . . have no

application to appellate contracts.”       This method of increasing the fee

allowance, therefore, was not available to Bandstra.

      A lawyer operating under a contract with the public defender may,

however, request that the public defender allow a claim exceeding the

contract in a case that is “unusually complicated.” Iowa Admin. Code r.

493—12.5(4). Whether a case is unusually complicated is determined by

the public defender based on the information provided by the attorney

“showing that the case is highly exceptional and complex from a legal or

factual perspective.”   Id.   An attorney unsuccessfully attempting to

exceed the fees in this manner “may seek review of the state public

defender’s action.” Id. Court review in such a case, however, is closely

circumscribed.    The public defender’s action may successfully be

challenged only if it “conflicts with an administrative rule or the law.”
                                     5

Iowa Code § 13B.4(4)(d)(5).    In this case, Bandstra did not follow the

statutory procedure by initially seeking approval to exceed the contract

limitations from the state public defender.

      The contract amount is binding in this case because Bandstra

failed to exhaust his administrative remedies by asking the public

defender to increase the fees provided by his contract, as provided by

rule 493—12.5(4). Further, the procedure under rule 493—12.6 allowing

a direct application to the district court to exceed fee limits is

inapplicable to Bandstra’s case because he was operating under an

appellate fee contract.   The district court’s action in approving the fee

exceeding the contract limitation was therefore invalid.

      WRIT SUSTAINED.